UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05908 John Hancock Patriot Premium Dividend Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: April 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Portfolio summary Top 10 holdings 1 Devon Energy Corp., 6.49%, Ser A 2.9% MetLife, Inc., 6.50%, Ser B 2.5% NSTAR 2.9% Merrill Lynch & Co., Inc., 6.375% 2.5% Alabama Power Co., 5.20% 2.7% Duquesne Light Co., 6.50% 2.5% Southern Union Co., 7.55%, Ser A 2.6% HSBC USA, Inc., $2.8575 2.4% PPL Electric Utilities Corp., 6.25% 2.6% CH Energy Group, Inc. 2.3% Industry distribution 1 Multi-utilities 31% Diversified banks 3% Electric utilities 26% Integrated telecommunication services 3% Investment banking & brokerage 9% Consumer finance 3% Gas & oil exploration & production 8% Agricultural products 2% Other diversified financial services 5% Other 4% Life & health insurance 3% Gas utilities 3% 1 As a percentage of the Funds total investments on April 30, 2008. 6 Patriot Premium Dividend Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-08 (unaudited) This schedule is divided into three main categories: common stocks, preferred stocks and short-term investments. Common stocks and preferred stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 43.65% (Cost $267,536,604) Electric Utilities 5.34% Duke Energy Corp. 500,000 9,155,000 Great Plains Energy, Inc. 79,070 2,027,355 Pinnacle West Capital Corp. 250,000 8,485,000 Progress Energy, Inc. 303,500 12,743,965 Progress Energy, Inc. CVO (B)(I) 337,750 111,458 Industrial Conglomerates 0.70% General Electric Co. 130,000 4,251,000 Integrated Telecommunication Services 3.03% AT&T, Inc. 345,000 13,354,950 FairPoint Communications, Inc. 2,504 23,062 Verizon Communications, Inc. 132,800 5,110,144 Multi-Utilities 33.75% Alliant Energy Corp. 500,000 18,835,000 Ameren Corp. 165,400 7,502,544 CH Energy Group, Inc. 619,750 21,914,360 Consolidated Edison, Inc. 185,000 7,696,000 Dominion Resources, Inc. 340,000 14,752,600 DTE Energy Co. 535,000 21,565,850 Energy East Corp. 870,300 19,842,840 Integrys Energy Group, Inc. 355,000 17,000,950 NiSource, Inc. 519,500 9,299,050 NSTAR 840,000 27,056,400 OGE Energy Corp. 270,000 8,826,300 TECO Energy, Inc. 661,500 10,590,615 Vectren Corp. 129,300 3,656,604 Xcel Energy, Inc. 830,000 17,264,000 Other Diversified Financial Services 0.83% Bank of America Corp. 135,050 5,069,777 See notes to financial statements Semiannual report | Patriot Premium Dividend Fund II 7 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Preferred stocks 109.20% (Cost $721,411,071) Agricultural Products 3.37% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 224,250 20,532,891 Broadcasting & Cable TV 0.17% Comcast Corp., 7.00% BBB+ 42,530 1,032,203 Consumer Finance 3.11% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 35,600 788,896 SLM Corp., 6.97%, Ser A BB 445,500 18,154,125 Diversified Banks 4.24% HSBC Holdings Plc, 6.20%, Ser A A 25,000 562,500 HSBC USA, Inc., $2.8575 (G) AA 494,950 22,396,488 Royal Bank of Scotland Group Plc, 5.75%, Ser L A 145,300 2,881,299 Electric Utilities 34.38% Alabama Power Co., 5.20% BBB+ 1,218,875 25,291,656 Carolina Power & Light Co., $4.20 Baa2 41,151 3,456,684 Carolina Power & Light Co., $5.44 BBB 11,382 1,012,998 Central Illinois Light Co., 4.64% Ba1 7,460 654,849 Central Maine Power Co., 4.75% (G) Baa2 11,015 826,125 Connecticut Light & Power Co., 3.90%, Ser 1949 Baa3 27,255 973,516 Duquesne Light Co., 6.50% BB 519,900 23,005,575 Entergy Arkansas, Inc., 6.45% BB+ 350,000 8,717,205 Entergy Mississippi, Inc., 6.25% BB+ 667,000 17,321,190 FPC Capital I, 7.10%, Ser A BBB 211,300 5,206,432 Georgia Power Co., 6.00%, Ser R A 260,000 6,346,600 Great Plains Energy, Inc., 4.50% BB+ 12,510 1,063,350 HECO Capital Trust III, 6.50% BB+ 173,300 4,051,754 Interstate Power & Light Co., 7.10%, Ser C BBB 184,600 4,799,600 Interstate Power & Light Co., 8.375%, Ser B Baa2 132,800 3,891,040 NSTAR Electric Co., 4.25% A 122,309 8,561,630 NSTAR Electric Co., 4.78% A 112,280 8,870,120 PPL Electric Utilities Corp., 4.40% BBB 29,790 2,450,228 PPL Electric Utilities Corp., 4.60% BBB 3,917 379,704 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 1,000,000 23,937,500 PPL Energy Supply, LLC, 7.00% BBB 277,500 6,956,925 Public Service Electric & Gas Co., 4.30%, Ser C BB+ 8,280 641,700 Southern California Edison Co., 6.00%, Ser C BBB 80,000 7,747,504 Southern California Edison Co., 6.125% BBB 195,000 19,067,354 Union Electric Co., $3.70 BB 12,262 822,320 Virginia Electric & Power Co., $6.98 BBB 45,500 4,575,594 Virginia Electric & Power Co., $7.05 BBB 30,200 3,089,838 Westar Energy, Inc., 6.10% BBB 435,000 10,848,900 Wisconsin Public Service Corp., 6.76% BBB+ 49,478 5,079,228 See notes to financial statements 8 Patriot Premium Dividend Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Gas Utilities 4.28% Southern Union Co., 7.55%, Ser A BB 997,200 24,281,820 Southwest Gas Capital II, 7.70% BB 72,300 1,803,162 Government U.S. Agency 0.64% Fannie Mae, 8.25% AA 99,500 2,491,480 Freddie Mac, 8.375%, Ser Z AA 55,000 1,408,000 Integrated Telecommunication Services 1.19% AT&T, Inc., 6.375% A 100,000 2,499,000 Telephone & Data Systems, Inc., 6.625% BB+ 240,400 4,759,920 Investment Banking & Brokerage 14.51% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB+ 278,000 9,896,800 Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB+ 328,760 11,835,360 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB+ 207,600 7,971,840 Goldman Sachs Group, Inc., 6.20%, Ser B A 129,500 3,041,955 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A 546,100 19,659,600 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A 287,000 10,920,350 Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 A 1,160,000 23,664,000 Morgan Stanley Capital Trust III, 6.25% A 70,000 1,508,500 Life & Health Insurance 4.42% MetLife, Inc., 6.50%, Ser B BBB 1,035,000 23,836,050 Prudential Plc, 6.75% A 139,000 3,123,330 Movies & Entertainment 0.68% Viacom, Inc., 6.85% BBB 181,100 4,163,489 Multi-Utilities 14.30% Baltimore Gas & Electric Co., 6.70%, Ser 1993 BBB 20,250 2,087,016 Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 134,000 13,839,694 BGE Capital Trust II, 6.20% BBB 615,300 14,490,315 PNM Resources, Inc., 6.75%, Conv BB+ 282,361 7,742,339 Public Service Electric & Gas Co., 4.08%, Ser A BB+ 5,000 367,000 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 53,677 3,985,517 Public Service Electric & Gas Co., 6.92% BB+ 131,425 14,349,967 SEMPRA Energy, $4.36 BBB+ 38,500 3,022,250 SEMPRA Energy, $4.75, Ser 53 BBB+ 12,610 1,052,935 South Carolina Electric & Gas Co., 6.52% Baa2 220,000 21,869,386 Xcel Energy, Inc., $4.08, Ser B BBB 8,610 721,088 Xcel Energy, Inc., $4.11, Ser D BBB 33,691 2,889,003 Xcel Energy, Inc., $4.16, Ser E BBB 9,410 768,797 See notes to financial statements Semiannual report | Patriot Premium Dividend Fund II 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Oil & Gas Exploration & Production 12.17% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 94,567 9,515,804 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 236,649 19,900,714 Devon Energy Corp., 6.49%, Ser A BB+ 267,645 27,065,601 Nexen, Inc., 7.35% BB+ 728,400 17,700,120 Other Diversified Financial Services 6.52% Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 960,000 21,254,400 Bank of America Corp., 6.625% A+ 360,000 8,283,600 Citigroup Capital IX, 6.00% A 14,300 299,585 Citigroup Capital VII, 7.125% (G) A 30,000 724,500 Citigroup Inc., 8.125% A 302,500 7,668,375 DB Capital Trust II, 6.55% A+ 45,275 1,005,105 General Electric Capital Corp., 6.625% AAA 21,700 551,180 Regional Banks 0.77% Wachovia Corp., 8.00% A 187,500 4,717,500 Specialized Finance 1.00% CIT Group, Inc., 6.35%, Ser A BBB+ 439,600 6,070,876 Thrifts & Mortgage Finance 1.45% Sovereign Bancorp, Inc., 7.30%, Depositary Shares, Ser C BB+ 449,800 8,813,291 Trucking 1.53% AMERCO, 8.50%, Ser A B 390,000 9,344,400 Wireless Telecommunication Services 0.47% United States Cellular Corp., 7.50% BB+ 129,900 2,839,610 Interest Par value Issuer, description, maturity date rate Value Short-term investments 1.05% (Cost $6,423,000) Consumer Finance 1.05% Chevron Funding Corp., 5-1-08 1.950% $6,423 6,423,000 Total investments (Cost $995,370,675)  153.90% Other assets and liabilities, net 3.86% Fund preferred shares, at liquidation value (57.76%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. See notes to financial statements 10 Patriot Premium Dividend Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments CVO Contingent Value Obligation (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available, unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $111,458 or 0.02% of the net assets applicable to common shareholders as of April 30, 2008. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $20,532,891 or 3.37% of the net assets applicable to common shareholders as of April 30, 2008.  The cost of investments owned on April 30, 2008, including short-term investments, for Federal income tax purposes, was $998,512,702. Gross unrealized appreciation and depreciation of investments aggregated $27,087,772 and $87,242,505, respectively, resulting in net unrealized depreciation of $60,154,733. See notes to financial statements Semiannual report | Patriot Premium Dividend Fund II 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (Cost $995,370,675) $938,357,969 Cash 815 Receivable for investments sold 21,442,932 Dividends and interest receivable 3,443,866 Receivable from affiliates 164,307 Total assets Liabilities Payable to affiliates Management fees 654,513 Other 110,120 Other payables and accrued expenses 730,926 Total liabilities Dutch Action Rate Transferable Securities (DARTS) Series A, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 500 shares issued, liquidation preference of $100,000 per share 50,239,050 (DARTS) Series B, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 500 shares issued, liquidation preference of $100,000 per share 50,202,903 (DARTS) Series C, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 685 shares issued, liquidation preference of $100,000 per share 70,136,311 (DARTS) Series D, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 700 shares issued, liquidation preference of $100,000 per share 68,581,164 (DARTS) Series E, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 525 shares issued, liquidation preference of $100,000 per share 52,760,837 (DARTS) Series F, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 600 shares issued, liquidation preference of $100,000 per share 60,260,047 See notes to financial statements 12 Patriot Premium Dividend Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 4-30-08 (unaudited) (continued) Net assets Common shares capital paid-in $658,042,010 Accumulated net realized gain on investments 8,498,325 Net unrealized depreciation of investments (57,012,706) Accumulated net investment income 206,389 Net assets applicable to common shares Net asset value per common share Based on 55,368,340 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $11.01 See notes to financial statements Semiannual report | Patriot Premium Dividend Fund II 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to DARTS shareholders for the period stated. Investment income Dividends (net of foreign withholding taxes of $8,041) $30,719,797 Interest 134,989 Total investment income Expenses Investment management fees (Note 3) 4,023,484 Administration fees (Note 3) 496,065 DARTS auction fees 451,083 Transfer agent fees (Note 3) 184,492 Printing fees 133,695 Professional fees 107,708 Custodian fees 104,149 Registration and filing fees 22,345 Trustees fees 12,902 Miscellaneous 18,848 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain on investments 14,863,691 Change in net unrealized appreciation (depreciation) of investments (105,239,568) Net realized and unrealized loss Distributions to DARTS Distributions to DARTS Series A (1,252,395) Distributions to DARTS Series B (1,250,278) Distributions to DARTS Series C (1,896,971) Distributions to DARTS Series D (1,882,049) Distributions to DARTS Series E (1,324,907) Distributions to DARTS Series F (1,542,793) Decrease in net assets from operations 1 Semiannual period from 11-1-07 to 4-30-08. See notes to financial statements 14 Patriot Premium Dividend Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 10-31-07 4-30-08 1 Increase (decrease) in net assets From operations Net investment income $23,583,915 $25,300,015 Net realized gain 7,122,811 14,863,691 Change in net unrealized appreciation (depreciation) (16,161,380) (105,239,568) Distributions to DARTS (7,937,522) (9,149,393) Increase (decrease) in net assets resulting from operations Distributions to common shareholders From net investment income (16,005,501) (16,107,428) From net realized gain  (784,872) From Fund share transactions (Note 4) Total increase (decrease) Net assets Beginning of period 193,704,386 709,217,376 End of period 2 1 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 2 Includes accumulated net investment income of $163,195 and $206,389, respectively. See notes to financial statements Semiannual report | Patriot Premium Dividend Fund II 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 10-31-07 4-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.87 0.84 0.85 0.88 0.87 0.45 Net realized and unrealized gain (loss) on investments 1.21 0.80 0.14 1.11 (0.24) (1.59) Distributions to DARTS (0.08) (0.09) (0.17) (0.25) (0.29) (0.16) Total from investment operations Less distributions to common shareholders From net investment income (1.02) (0.81) (0.77) (0.65) (0.60) (0.29) From net realized gain      (0.01) Net asset value, end of period Per share market value, end of period Total return at NAV (%) 6 6 6 7 Total return at market value (%) 7 Ratios and supplemental data Net assets applicable to common shares, end of period (in millions) $165 $177 $177 $194 $709 $610 Ratios (as a percentage of average net assets): Expenses before reductions 1.91 1.78 1.67 1.67 1.71 1.73 8 Expenses net of fee waivers, if any 1.91 1.78 1.67 1.67 1.71 1.73 8 Expenses net of all fee waivers and credits 9 1.91 1.78 1.67 1.67 1.71 1.73 8 Net investment income 10 8.45 7.38 6.96 7.36 6.86 7.87 8 Portfolio turnover (%) 9 9 11 24 14 11 5 Senior securities Total value of DARTS outstanding (in millions) $100 $100 $100 $100 $351 $351 Involuntary liquidation preference per unit (in thousands) $100 $100 $100 $100 $100 $100 Average market value per unit (in thousands) $100 $100 $100 $100 $100 $100 Asset coverage per unit 12 $264,239 $272,034 $276,340 $292,301 $300,81 4 $288,918 See notes to financial statements 16 Patriot Premium Dividend Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Notes to Financial Highlights 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment. 5 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 6 Unaudited. 7 Not annualized. 8 Annualized. 9 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 1.16%, 1.12%, 1.08%, 1.07%, 1.13% and 1.12%, respectively. 10 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 5.14%, 4.66%, 4.50%, 4.74%, 4.54% and 5.10%, respectively. 11 Excludes merger activity. 12 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing such amount by the number of DARTS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. See notes to financial statements Semiannual report | Patriot Premium Dividend Fund II 17 Notes to financial statements (unaudited) Note 1 Organization John Hancock Patriot Premium Dividend Fund II (the Fund) is a diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
